Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K [X] ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: December 31, 2006 [ ] TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-24024 VENTURE FINANCIAL GROUP, INC. EMPLOYEE STOCK OWNERSHIP PLAN (WITH 401(k) PROVISIONS) (Full title of the Plan) VENTURE FINANCIAL GROUP, INC. (Name of the issuer of the securities held pursuant to the Plan) 1495 Wilmington Drive., P.O. Box 970 DuPont, WA 98327 (address of principal executive office of the issuer) REQUIRED INFORMATION 1. Not Applicable 2. Not Applicable 3. Not Applicable 4. The VENTURE FINANCIAL GROUP, INC. EMPLOYEE STOCK OWNERSHIP PLAN (WITH 401(k) PROVISIONS) (the Plan) is subject to the requirements of the Employee Retirement Income Security Act of 1974, as amended (ERISA).
